Citation Nr: 0326505	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-47 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for lung, heart, blood, 
brain, and right eye disorders, claimed as secondary to 
exposure to mustard gas.    




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The appellant served in the National Guard from January 1956 
to March 1957 and has reported having additional subsequent 
service in the Army Reserve.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO decision.  

In February 1997 and August 2000, the Board remanded the case 
to the RO for additional development.  

In a decision promulgated in December 2001, the Board denied 
the claim of service connection for lung, heart, blood, 
brain, and right eye disabilities, as secondary to exposure 
to mustard gas.    

The appellant appealed the December 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a March 2003 Order, the Court granted the VA Secretary's 
Motion to Vacate and Remand, vacating the Board's December 
2001 decision and remanding the case back to the Board, 
pursuant to 38 U.S.C. § 7252(a).  



REMAND

In the Motion to Vacate and Remand, dated in January 2003, 
the VA Secretary indicated that the Board, in its decision of 
December 2001, failed to articulate its reasons and bases as 
to how VA complied with the duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In particular, the VA Secretary stated that the Board failed 
to adequately discuss the required notice to the appellant of 
the information and evidence necessary to substantiate his 
claim, indicating which portion of any such information or 
evidence is to be provided by which party.  

The VA Secretary stated that a remand was warranted so that 
the Board could provide adequate reasons and bases for its 
determination that, in this case, VA met the requirements of 
the duty to notify under the VCAA.  

The VCAA, signed into law during the pendency of the 
appellant's appeal, essentially enhances the VA's obligation 
to notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  

In view of the stated VCAA deficiencies identified in the VA 
Secretary's Motion to Vacate and Remand, it is the Board's 
judgment that a remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the appellant or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the appellant has 
been notified of what information or evidence was needed from 
him and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the appellant has been 
afforded the requisite time and opportunity to respond.  

In that regard, the RO should be mindful of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein 
the Court recently found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  

This conclusion is similar to that one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the appellant 
and obtaining any additional medical or 
other evidence as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for lung, heart, 
blood, brain, and right eye disorders, 
claimed as secondary to exposure to 
mustard gas.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim of 
service connection for lung, heart, 
blood, brain, and right eye disorders, 
claimed as secondary to exposure to 
mustard gas.  If the decision remains 
adverse to the appellant, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


